Citation Nr: 1643830	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

In March 2013, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.   

In April 2013, the Board reopened claims for entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia, for a low back disability, and for a left knee disability, and remanded the reopened claims for additional development, to include obtaining nexus opinions on whether the disabilities are causally related to service.  

A July 2013 rating decision granted entitlement to service connection for schizophrenia and for mild instability of the left knee.  The issue of entitlement to service connection for a low back disability remained on appeal.

In July 2015, the Board denied service connection for a low back disability, to include as secondary to service-connected left knee disability.

The Veteran appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court vacated the part of the Board's decision that denied entitlement to service connection for a low back disability based on its finding that the Veteran did not have a low back disability that is related to his military service or is caused and aggravated by any service-connected disability.  The parties' Joint Motion for Partial Remand (Joint Motion) did not challenge that part of the Board's decision denying entitlement to service connection for a low back disability as secondary to the Veteran's service-connected left knee disability.


FINDING OF FACT

The Veteran's service-connected schizophrenia contributes to his compulsion to exercise which has resulted in a lumbar strain.


CONCLUSION OF LAW

The criteria for service connection for a low back disability secondary to service-connected schizophrenia have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a low back disability.  This action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of VA's duty to notify and assist is necessary.

Analysis

The parties to the Joint Motion found that the Board failed to address a reasonably raised theory of entitlement by failing to address whether the Veteran's low back disability is caused or aggravated by his service-connected schizophrenia.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran is currently service-connected for schizophrenia with a 100 percent disability rating.  

On VA examination in June 2013, the Veteran was diagnosed as having lumbar strain.  The Veteran admitted to being obsessed with exercise, and weight management.  He stated that he frequently walked 5-10 miles on his treadmill to stay fit and will then isolate himself in his bedroom for 3-7 days, eating only cereal, to recover from pain in his left knee and low back.  The examiner stated that the Veteran's mental health disorder contributed to his compulsion to exercise to the point that his back was chronically strained.  The examiner felt that it was more likely that the over exertion on the treadmill and exercise compulsion were causing the lower back strain.

As noted above, a VA physician has related the Veteran's lumbar strain as a result of his compulsion to exercise which is a manifestation of his service-connected mental disorder.  As such the Board finds that service connection on a secondary basis is warranted for lumbar strain.  38 C.F.R. § 3.310.  Service connection for lumbar stain is granted.   







ORDER

Service connection for lumbar strain, as secondary to service-connected schizophrenia, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


